—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered April 30, 1997, upon a jury verdict, convicting him of burglary in the third degree (two counts), and robbery in the third degree, and imposing sentence.
*443Ordered that the judgment is reversed, on the law, and a new trial is ordered.
The trial court erred in failing to sanction the People for their failure to provide the defendant with his arrest photograph (see, CPL 240.20 [1] [d]). The failure to provide the photograph prejudiced the defendant and warrants reversal (People v DaGata, 86 NY2d 40; see also, People v Cobb, 104 AD2d 656).
In light of our determination we need not reach the defendant’s remaining contention. Mangano, P. J., Thompson, Altman and Luciano, JJ., concur.